DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response to the amendments and remarks filed on 26 June 2022.
Claims 9 and 13 have been amended.
Claims 1-20 are currently pending, Claims 16-19 are withdrawn and Claims 1-15 and 20 have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections previously raised regarding claims 9 and 13, these objections are respectfully withdrawn.
Applicant’s amendments are insufficient to overcome the 101 and 103 rejections previously raised, these rejections are respectfully maintained.

Response to Arguments
Applicant’s arguments filed on 26 June 2022 have been fully considered but are not persuasive.
Regarding the 101 rejection, applicant argues that the claims are integrated into a practical application and that the claims cannot be practically performed in the mind.  Examiner respectfully disagrees.
As part of Step 2A prong one, the individual steps are grouped into the mental processes grouping.  The claims set forth a series of receiving data and indications, inputting into a model and determining steps.  The broadest reasonable interpretation of receiving data and inputting data into a model encompasses observing data and inputting into a model merely encompasses plugging data into a model/algorithm or formula, while making determinations based on observed data are considered evaluations that could be done in the mind or with pencil/paper.  The claims do not set forth any additional elements that are essential to the ability to execute the claimed methodology by applying or using the judicial exception in a meaningful way, there is not even a generic link to any particular technology or technological environment.  No additional elements are even recited in the method claim set that would be capable of integrated the abstract idea into a practical application.  Step 2A prong 2 does not require that the claims recite a practical application, but that the otherwise abstract concept recited is integrated to a practical application.  There is no integration of additional elements that transform the claim into a patent eligible invention.  Assessing the attractiveness of opening new branches in a market is a business problem that exists outside of the realm of technology, not a technological problem for which a specific technological solution is claimed.  The 101 rejection is respectfully maintained.
Regarding the 103 rejection, Applicant argues that the applied art does not teach populations of a plurality of geographic regions, population data, distance data, connectivity between geographic areas and a connectivity metric associated with a second geographic area.  Examiner respectfully disagrees.
Specifically, applicant argues that the cohorts of Spooner do not equate to the claimed populations.  Examiner respectfully disagrees.  Applicant’s arguments is more specific than the limitations set forth in the claims.  The broadest reasonable interpretation of the claimed “receiving population data indicating respective populations of a plurality of geographic areas” merely requires receiving and data set, i.e. population data, that is associated with or indicates a certain parameter, i.e. a population, of a geographic area and does not necessarily require that the data received is data indicative of the population values for a designated geographical area.  Spooner in at least [0045-0069] describes receiving location based data for a population of devices, e.g. the data is of a geographic area, including distances, and relates to a population of mobile devices, thus meeting the limitations of the claim. Latitudinal and longitudinal data, as set forth in Spooner, are explicit coordinates that can be utilized to evaluate the distance between locations because they inherently relate to the distance between locations.  The claims do not set forth any calculation required, only that distance data is received.  Distance being interpreted as a measurement between two locations, the proximity relations taught in Spooner meet the limitations of the claims. Lexicography has not been invoked with regards to population data, and the broadest reasonable interpretation of the claim based on the ordinary and accepted meanings of the terms has been applied.
Applicant argues that the cited art fails to teach inputting population and distance data into a model to determine a predicted population migration between locations.  Examiner respectfully disagrees.  Spooner describes loading and inputting aggregate data in order to determine predicted parameters including population movements, i.e. migration.  
Applicant argues that none of the cited references teach a connectivity metric representing connectivity of the geographic area with respect to other areas.  Examiner respectfully disagrees.  Applicant’s arguments are more specific than the limitations set forth in the claims.  Aruswamy’s calculated degree of connectivity, connectivity scores and connectivity metrics are designated for geographic areas, the values associated with one area’s population are comparable to another areas connectivity values and thus meet the broadest reasonable interpretation of the claims because they represent connectivity of an area with regards to or in reference to another area.  The claims do not necessarily require that the connectivity metric represent a connectivity of the two areas, only that the connectivity of one area as regards or with reference to another area.  The 103 rejections are respectfully maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception.  
Claims 1 and 20 recite an abstract idea without significantly more.  The claims recite receiving data, inputting data into a model to determine a predicted population migration, determining a connectivity metric, receiving an indication of a first geographic area and determining a second are based on the predicted migration and connectivity.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  But for the one or more processors and memory storing instructions that cause the device to execute, the claims encompass a user simply observing or receiving data, inputting data into a model and making determinations, i.e. evaluating data in the mind or with pen and paper.  The inputting of data into a model to indicate predicted migrations as well as specific calculated determinations can also be considered complex mathematical concepts and formulas that are merely applied by a computer.  The mere nominal recitation of a generic processor/memory does not take the claims out of the abstract groupings.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The independent claims merely recite a processor and memory which are recited at a high level of generality to automate the claimed steps.  The additional elements are no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
Dependent claims 2-15 depend on claim 1 and include all of the limitations of the parent claim, therefore reciting the same abstract idea.  The mental process is further narrowed by describing the types of data that form a basis for determining a model, describing the data used as a basis for the connectivity metric and additional comparisons or evaluations, determining a second model and the data it is based upon, determining a third area, generating a report comprising a ranked order, classifying the areas, applying ranked rules, receiving an indication of an area, determined effective distances and describing demographic data. The mathematical concepts are further narrowed by describing performing regression analysis, describing additional data inputs, values or sources.   There are no additional elements set forth that transform the claims into a patent eligible invention by integrating the abstract ideas into a practical application or my amounting to significantly more.
Even if the reporting could be considered an additional element, which it is not because there is no functional or structural detail associated with the report, it would still be considered merely post solution outputting, which is insignificant extra solution activity.  Even if reconsidered under Step 2B, outputting is considered well-understood, routine and conventional activity when performed in a merely generic manner as it is here, as is supported by the case law indicated in MPEP 2106.05d.
Therefore, Claims 1-15 and 20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spooner (US 2020/0019365) in view of Aruswamy et al. (US 2017/0287080).
As per Claim 1
receiving population data indicating respective populations of a plurality of geographical areas; receiving distance data indicating the respective distances between the plurality of geographical areas (Spooner in at least Fig. 1 and [0045-0047] describes a data aggregator that receives location based data from each of a plurality of mobile devices,  [0048] further describes utilizing data related to the population or cohort of devices, the mobile device data and location based data aggregation is further described in at least [0053-0069] and Figs. 2-3); 
inputting the population data and the distance data to a model to determine predicted population migration data indicating predicted population migrations between the plurality of geographical areas (Spooner in at least Fig. 5 and 6 loading or inputting aggregate data in order to determine predicted parameters, at least [0039-0042] describes the ability to predict population movements using different machine learning techniques); 
receiving an indication of a first geographical area of the plurality of geographical areas; and determining a second geographical area of the plurality of geographical areas based on the predicted population migration between the first geographical area and the second geographical area (Spooner in at least [0039-0042] describe predicting population movements based on a designated starting location or first location and different assessments of shared preferences, interests, or other affinities used to predict cohort migration from place to place over time).  
Spooner describes determining similarity metric between cohort parameters in at least [0018-0019, 0048, 0075-0089] which specifically describes assessing the similarity between a “home locations” within a predefined geography.  [0060-0061] describe analyzing users who live near other particular locations but does not explicitly recite determining a connectivity metric representing connectivity between two locations and utilizing that connectivity when predicting migration and determining a second geographic area.  However, Aruswamy teaches an urban professional genome or a social networking system that identifies people in a city from profiles of the persons in the system and assesses connectivity to improve performance (Abstract).  Aruswamy further teaches:
determining, for each geographical area of the plurality of geographical areas, a connectivity metric representing connectivity of the geographical area with respect to the other geographical areas of the plurality of geographical areas and using the connectivity metric to make predictions (Aruswamy in at least [0039] describes calculating a degree of connectivity, connectivity scores and defining connectivity metrics for a geographic area, [0030] also describes making predictions using connectivity and comparing the connectivity characteristics for several cities); 
receiving an indication of a first geographical area of the plurality of geographical areas (Aruswamy Abstract the system selects cities as neighborhoods and at least [0030-0039]); and 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to predict population migration using a plurality of cohort parameters and to determine locations based on parameters and predictions relating to similarity and connectivity to utilize a specific connectivity metric that represents connectivity of a geographic area because by assessing the connectivity and calculating a specific metric the analysis can identify and assess relationships between data associated with different locations in order to recommend actions for improving economic performance for particular geographic areas (Aruswamy [0001]).
As per Claim 2 Spooner further teaches:
determining the model based on: historical population data indicating respective historical populations of a historical plurality of geographical areas, historical distance data indicating respective distances between the historical plurality of geographical areas, and historical population migration data indicating respective historical population migrations between the historical plurality of geographical areas (Spooner in at least [0079-0080] describes formulating a model as a deep neural network or modeling any of the described data, Fig. 1 and [0045-0047] describes a data aggregator that receives extracted historical location based data from each of a plurality of mobile devices,  [0048] further describes utilizing historical data related to the population or cohort of devices, the mobile device data and location based data aggregation is further described in at least [0053-0069] and Figs. 2-6).  
As per Claim 3 Spooner further teaches:
wherein determining the model comprises performing an analysis on respective populations of two geographical areas and a distance between27 Attorney Docket No. 069998.021502 the two geographical areas to determine the predicted population migration between the two geographical areas (Spooner in at least [0083-0089 and 0094-0095] describes performing statistical data analysis to assess connectivity or relationships amount classes of points or nodes).  
Spooner does not explicitly recite that the analysis is a regression analysis, however Aruswamy teaches in at least [0030] utilizing a regression model for predicting and comparing connectivity characteristics.  Aruswamy is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 4 Spooner teaches evaluating similarity, connectivity and relationships based on defined statistical areas as well as comparing parameter history for cohort and locations in at least [0048, 0076-0077, 0098-0100] and determining locations based on comparing parameter data but does not explicitly recite a connectivity metric being based on comparative data.  However, Aruswamy further teaches:
wherein the connectivity metric for each geographical area of the plurality of geographical areas is further based on a state of the geographical area, (Aruswamy in at least [0039] describes calculating a degree of connectivity, connectivity scores and defining connectivity metrics for a geographic area, [0030-0038] also describes making predictions using connectivity and comparing the connectivity characteristics for several cities). 
Aruswamy is combined based on the reasons and rationale set forth in the rejection of Claim 1 above. 
As per Claim 5 Spooner teaches evaluating similarity, connectivity and relationships based on defined statistical areas as well as comparing parameter history for cohort and locations in at least [0048, 0076-0077, 0098-0100] but does not explicitly recite a connectivity metric being based on location data.  However, Aruswamy further teaches:
wherein the connectivity metric for each geographical area of the plurality of geographical areas is further based on a distance between the geographical area and at least one other geographical area of the plurality of geographical areas (Aruswamy in at least [0039] describes calculating a degree of connectivity, connectivity scores and defining connectivity metrics for a geographic area, [0030-0038] also describes making predictions using connectivity and comparing the connectivity characteristics for several cities). 
Aruswamy is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 6 Spooner teaches evaluating similarity, connectivity and relationships based on defined statistical areas as well as comparing parameter history for cohort and locations in at least [0039-0048, 0076-0077, 0098-0100] and the ability to predict population migration but does not explicitly recite a connectivity metric being based on the predictive data.  However, Aruswamy further teaches:
wherein the connectivity metric for each geographical area of the plurality of geographical areas is further based on the predicted population migration between the geographical area and at least one other geographical area of the plurality of geographical areas (Aruswamy in at least [0039] describes calculating a degree of connectivity, connectivity scores and defining connectivity metrics for a geographic area, [0030-0038] also describes making predictions using connectivity and comparing the connectivity characteristics for several cities). 
Aruswamy is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 7 Spooner teaches evaluating similarity, connectivity and relationships based on defined statistical areas as well as comparing parameter history for cohort and locations in at least [0039-0048, 0076-0077, 0098-0100] and the ability to predict population migration but does not explicitly recite a connectivity metric being based on the geographic population data.  However, Aruswamy further teaches:
wherein the connectivity metric for each geographical area of the plurality of geographical areas is further based on the population of the geographical area and a population of at least one other geographical area of the plurality of geographical areas (Aruswamy in at least [0039] describes calculating a degree of connectivity, connectivity scores and defining connectivity metrics for a geographic area, [0030-0038] also describes making predictions using connectivity and comparing the connectivity characteristics for several cities). 
Aruswamy is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 8 Spooner further teaches:
the inputting the population data and the distance data to the model to determine the predicted population migration data comprises: inputting the population data and a portion of the distance data associated with a plurality of intra-state pairs of geographical areas, of the plurality of geographical areas, to a second model to determine predicted intra-state population migration data associated with the plurality of intra-state pairs of geographical areas, wherein the geographical areas of each intra-state pair of geographical areas of the plurality of intra-state geographical areas are located in the same state as one another, and28 Attorney Docket No. 069998.021502 inputting the population data and a portion of the distance data associated with a plurality of inter-state pairs of geographical areas, of the plurality of geographical areas, to a third model to determine predicted inter-state population migration data associated with the plurality of inter-state pairs of geographical areas, wherein the geographical areas of each inter-state pair of geographical areas of the plurality of inter-state geographical areas are located in different states from one another, and the determining the connectivity metric for each geographical areas of the plurality of geographical areas is further based on the predicted intra-state population migration data and the predicted inter-state population migration data (Spooner in at least Fig. 5 and 6 loading or inputting aggregate data in order to determine predicted parameters, at least [0039-0042] describes the ability to predict population movements using different machine learning techniques, Spooner in at least [0079-0080] describes formulating a model as a deep neural network or modeling any of the described data, Fig. 1 and [0045-0047] describes a data aggregator that receives extracted historical location based data from each of a plurality of mobile devices,  [0048] further describes utilizing historical data related to the population or cohort of devices, the mobile device data and location based data aggregation is further described in at least [0053-0095] and Figs. 2-6).  
As per Claim 9 Spooner further teaches:
determining the second model based on: historical intra-state population data indicating respective historical populations of a historical intra-state plurality of geographical areas, wherein each intra-state pair of geographical areas, of the historical intra-state plurality of geographical areas, are located in the same state as one another. historical intra-state distance data indicating respective distances between each intra-state pair of geographical areas of the historical intra-state plurality of geographical areas, and historical intra-state population migration data indicating respective historical population migrations between each intra-state pair of geographical areas of the historical instar-state plurality of geographical areas; and determining the third model based on: historical inter-state population data indicating respective historical populations of a historical inter-state plurality of geographical areas, wherein each inter-state pair of geographical areas, of the historical inter-state plurality of geographical areas, are located in different states from one another. historical inter-state distance data indicating respective distances between each inter-state pair of geographical areas of the historical inter-state plurality of geographical areas, and 29 Attorney Docket No. 069998.021502 historical inter-state population migration data indicating respective historical population migrations between each inter-state pair of geographical areas of the historical inter-state plurality of geographical areas (Spooner in at least Fig. 5 and 6 loading or inputting aggregate data in order to determine predicted parameters, at least [0039-0042] describes the ability to predict population movements using different machine learning techniques, Spooner in at least [0079-0080] describes formulating a model as a deep neural network or modeling any of the described data, Fig. 1 and [0045-0047] describes a data aggregator that receives extracted historical location based data from each of a plurality of mobile devices,  [0048] further describes utilizing historical data related to the population or cohort of devices, the mobile device data and location based data aggregation is further described in at least [0053-0095] and Figs. 2-6,).  
As per Claim 10 Spooner further teaches:
determining a third geographical area of the plurality of geographical areas based on the predicted population migration between the first geographical area and the third geographical area a (Spooner in at least [0039-0042] describe predicting population movements based on a designated starting location or first location and different assessments of shared preferences, interests, or other affinities used to predict cohort migration from place to place over time); and 
Spooner does not teach utilizing a connectivity metric or generating a report with a ranked ordering of areas.  However Aruswamy further teaches:
and the connectivity metric associated with the third geographical area (Aruswamy in at least [0039] describes calculating a degree of connectivity, connectivity scores and defining connectivity metrics for a geographic area, [0030-0038] also describes making predictions using connectivity and comparing the connectivity characteristics for several cities). 
generating a report comprising a ranked ordering of the second geographical area and the third geographical area (Aruswamy in at least [0031-0035] describes generating and output that ranks the cities based on their connectivity).  
Aruswamy is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 11 Spooner does not teach but Aruswamy further teaches:
wherein the determining the connectivity metric comprises: for each geographical area of the plurality of geographical areas, classifying the geographical area into a classification of a plurality of classifications, wherein the plurality of classifications are ranked according to connectivity with other geographical areas of the plurality of geographical areas (Aruswamy in at least [0031-0035] describes generating and output that ranks the cities based on their connectivity, the degree of connectivity is describes in at least [0011, 0027-0030] and classifying areas into ranked order accordingly).  
Aruswamy is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 12 Spooner does not teach but Aruswamy further teaches:
wherein the classifying a geographical area into a classification of the plurality of classifications comprises: applying a plurality of ranked rules to the geographical area based on the distances between the geographical area and the other geographical areas of the plurality of geographical areas, a state of the geographical area relative to respective states of the other geographical areas of the plurality of geographical areas, and the predicted population migration between the geographical area and the other geographical areas of the plurality of geographical areas (Aruswamy in at least [0027-0035] describes generating and output that ranks the cities based on their degree of connectivity according to different ranking measures or rules).  
Aruswamy is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 13 Spooner in at least [0039-0042] describe predicting population movements based on a designated starting location or first location and different assessments of shared preferences, interests, or other affinities used to predict cohort migration from place to place over time but does not explicitly recite that it is received from a user devices based on user input.  However, Aruswamy further teaches:
wherein the receiving the indication of the first geographical area comprises receiving, from a user device and based on a user input to the user device, the indication of the first geographical area comprises (Aruswamy in at least Abstract describing how the system selects cities as neighborhoods that are presented via the user interface in Fig. 2 and 6).  
Aruswamy is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 14 Spooner further teaches:
wherein the respective distances between the plurality of geographical areas comprise determined effective distances, wherein a determined effective30 Attorney Docket No. 069998.021502 distance is based on at least one of a mode of travel between geographical areas, a measured traversal distance between geographical areas, or an average travel time between geographical areas (Spooner in at least [0050-0051 and 0081-0082, 0099] describe determining distances based on a mode of transportation and measured travel routes and corridors as well as time associated with the travel).  
As per Claim 15 Spooner teaches using demographic related parameter data in the analysis and aggregate data used for location prediction as is described in at least [0019, 0058] but does not explicitly recite utilizing this data as a basis for a connectivity metric.  However Aruswamy further teaches:
wherein, for each geographical area of the plurality of geographical areas, the connectivity metric is further based on a demographic characteristic of the geographical area (Aruswamy in at least [0039] describes calculating a degree of connectivity, connectivity scores and defining connectivity metrics for a geographic area, [0030-0038] also describes making predictions using connectivity and comparing the connectivity characteristics for several cities).
Aruswamy is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 20 the limitations are substantially similar to those set forth in Claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623